Citation Nr: 1828731	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD, effective March 2, 2009, rated 30 percent disabling.  The Veteran appealed the initial rating as well as the effective date of service connection.  This matter also comes to the Board from a February 2016 rating decision denying TDIU.

During the course of the appeal, in an August 2011 rating decision, the RO granted service connection for PTSD back to May 12, 2006, and increased the initial rating to 50 percent disabling.  As such an increase does not constitute a full grant of the benefit sought, the Veteran's claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2016, a Board hearing was held by a Veterans Law Judge.  The transcript of that hearing is of record.  However, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  In a January 2018 Board letter, the Veteran was put on notice of this fact and provided an opportunity to request another Board hearing within 30 days.  In February 2018, the Veteran elected to proceed without a new hearing.  

Additional evidence has been added since the last supplemental statement of the case (SSOC) adjudicating the claim for a higher rating for PTSD in July 2015.  However, in a February 2018 statement, the Veteran's attorney waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1. The Veteran withdrew his claim for an earlier effective date for service connection for PTSD in a February 2016 written statement.

2.  Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.

4.  The Veteran is now in receipt of TDIU based on his service-connected PTSD, and his remaining service-connected disabilities of obstructive sleep apnea due to myasthenia gravis (MG), rated 50 percent disabling, low back disability, rated 10 percent disabling, voiding dysfunction due to MG, rated 10 percent disabling, radiculopathy of the right lower extremity associated with low back disability, rated 10 percent disabling, and urticaria, swallowing difficulties due to myasthenia gravis, and constipation due to myasthenia gravis, are together ratable at 60 percent or more.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an earlier effective date for service connection for PTSD are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial rating of 70 percent for PTSD are met since the effective date of service connection on May 12, 2006.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an award of TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16(a) (2017).

4.  The criteria for entitlement to SMC at the (s) rate have been satisfied.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Earlier Effective Date for Service Connection for PTSD

In a February 2016 written statement, the Veteran's representative stated that the Veteran wished to withdraw his appeal for an earlier effective date for service connection for PTSD.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The February 2016 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the statement that the Veteran wished to withdraw his appeal of the issue.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).

Accordingly, further action by the Board concerning the claim for an earlier effective date for service connection for PTSD is unwarranted, and the appeal of such claim is dismissed.  Id.


Entitlement to a Higher Initial Rating for PTSD

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating, the period for consideration is that beginning with the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As this matter was certified to the Board in July 2015, which is after the August 4, 2014 implementation of the DSM-5, the DSM-5 applies to the claim.  The Board notes that the DSM-5 eliminated the use of Global Assessment of Functioning (GAF) scores.  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet Claims LEXIS 202, *9 (Feb. 23, 2018), the Court of Veterans Appeals found that "the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies."  The Court explained that the DSM-5 eliminated GAF scores because of their "conceptual lack of clarity" and "questionable psychometrics in routine practice," and stated that "an adjudicator is not permitted to rely on evidence that the American Psychiatric Association itself finds lacking in clarity and usefulness."  Id., *8-9.  The Court explained that symptoms should be the primary focus when assigning a rating for a psychiatric disorder.  Id.  In accordance with Golden, the Board will not consider the Veteran's GAF scores.  The Board notes that the relief sought by the Veteran is being granted based on the severity of the Veteran's symptomatology as shown by the evidence.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Here, the Veteran's PTSD has been rated 50 percent disabling from May 12, 2006.  

The evidence is at the very least in equipoise as to whether the level of impairment shown from the beginning of the appeal period is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that, during the appeal period, the Veteran experienced anxious and depressed mood, irritability and angry outbursts, difficulty adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.    

The Veteran underwent VA examination in relation to his PTSD in July 2010.  The VA examiner noted that the Veteran experienced depression, nightmares, intrusive thoughts, and anxiety, was easily startled, had difficulty with anger, had sleep problems, did not trust people, had only one friend, and sat alone with his back to the wall in restaurants.  The VA examiner noted blunted affect, normal memory, and no suicidal or homicidal ideation.  The July 2010 VA examiner opined that the Veteran's overall symptomatology was severe, and that the Veteran experienced severe social impairment and at least moderate occupational impairment as a result of his PTSD.  

In a June 2011 statement, the Veteran reported that he has been divorced twice, which he believes is due to his PTSD, has been homeless, and experienced depression, guilt, nightmares, and flashbacks.

In June 2015, the Veteran underwent further VA examination.  The VA examiner noted that the Veteran was divorced twice and denied dating.  The VA examiner noted that the Veteran had a good relationship with his family, had two close friends but no casual friends, and spent time with his dog and going for walks.  The VA examiner noted the Veteran experienced problems with irritability and concentration when working.  The VA examiner noted the Veteran's symptoms of anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and dysphoric mood.  The VA examiner noted the Veteran's affect was congruent with his mood, his thought process was logical and coherent, his speech was of regular rate and rhythm, there was no evidence of agitation, and the Veteran denied current suicidal or homicidal ideation.  The June 2015 VA examiner opined that the Veteran's PTSD symptoms resulted in moderate impairment.  

The Veteran underwent additional VA examination in January 2016.  The VA examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran denied suicidal or homicidal ideation.  The VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In a February 2016 PTSD disability benefits questionnaire, a private psychologist opined that the Veteran experienced total occupational and social impairment.  The psychologist noted that the Veteran has been divorced twice and does not date, that the Veteran's family helps with responsibilities but that the Veteran otherwise has very few social contacts, and that the Veteran isolates himself and is mistrusting of others.  The psychologist noted the Veteran's significant anhedonia, hypervigilance, irritability, depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and inability to establish and maintain effective relationships.  

In a February 2016 letter, the psychologist also noted that the Veteran experienced a persistent negative emotional state, angry outbursts, and problems with concentration.  The psychologist noted that the Veteran was terminated from his last job due to conflicts and inability to control his PTSD symptoms, including irritability and loss of concentration.  The psychologist opined that the Veteran's PTSD symptomatology has been stable since 2006.  Although opining that the Veteran experienced total occupational and social impairment, the private opinion provider then opined that the Veteran's impairment from his PTSD meets the criteria for a 70 percent rating.   

During the March 2016 Board hearing, the Veteran testified that he is a loner, does not like being around other people or crowds, does not trust anyone, and has difficulty dealing with people.  Hearing Tr., pp. 8-9.  He has been married and divorced twice.  Id., p. 8.  He reported that he has no friends other than family, and has slept in a shed behind his house for the last 15 years because he does not feel safe in his house.  Id., p. 14.  He testified that he has trouble sleeping, has nightmares, has trouble with concentrating, and has a quick temper.  Id., pp. 9-10, 12.  He testified that he had verbal altercations at work and was fired because he created too many problems and other employees complained.  Id., pp. 10, 13.  He also reported that his symptoms have been consistent in their severity since 2006.  Id., p. 9.

The Veteran's treatment records overall note sad, anxious, and depressed mood, relationship issues, problems with temper, insomnia, startle reflex, hyperarousal, low energy, isolation, and avoidance of crowds.  See, e.g., August 2006, January 2007, April 2007, and November 2007 VA Treatment Records.  The record does not show hallucinations or delusions, or suicidal or homicidal ideation within the appeal period.

The medical and lay evidence of record shows that the Veteran experienced anxiety, depression, difficulty in adapting to stressful circumstances, including a work or work-like setting, and inability to establish and maintain effective relationships.  The Veteran's psychiatric disability resulted in occupational impairments, as he experienced trouble with concentration and getting along with others.  He reported that he was fired as a result of such problems.  The Veteran also reported having no real friends aside from family anymore, having relationship issues with his family, and being divorced twice with no dating interests.  

Based on review of the VA and private medical opinions, VA treatment records, and the Veteran's testimony and statements, the Board finds the Veteran's service-connected PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, for the entire appeal period.  Therefore, from the effective date of service connection, the Veteran's level of impairment more nearly approximates the 70 percent rating criteria.  

The Veteran does not meet the requirements for a rating in excess of 70 percent for his psychiatric disability.  A rating higher than 70 percent requires total social and occupational impairment.  Although the February 2016 private psychologist opined that the Veteran experienced total occupational and social impairment, the psychologist then opined that the Veteran's impairment from his PTSD meets the criteria for a 70 percent rating.  Moreover, the severity and type of symptomatology described by the February 2016 psychologist more closely approximate the impairment warranting a 70 percent rating, as described above.

The Veteran's PTSD symptomatology does not result in total occupational and social impairment.  The Veteran is able to maintain family relationships.  The Veteran reported a good relationship overall with his family members.  The record does not show evidence like disorientation to time or place, or hallucinations.  The record also does not show suicidal or homicidal ideation within the appeal period.  While some issues with concentration are noted, the Veteran did not experience the kind of issues contemplated by a total rating, such as memory loss so severe that the Veteran forgets his own name.  The Veteran was generally able to perform activities of daily living, and enjoyed walks and spending time with his dog.  

In sum, the evidence supports an initial evaluation of 70 percent, and no higher, for the Veteran's PTSD throughout the appeal period.

Entitlement to TDIU

The Veteran seeks a TDIU based solely on his PTSD disability.  See February 2018 Correspondence.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As awarded above, the Veteran is service connected for PTSD, rated 70 percent disabling, obstructive sleep apnea due to myasthenia gravis, rated 50 percent disabling, low back disability, rated 10 percent disabling, voiding dysfunction due to myasthenia gravis, rated 10 percent disabling, radiculopathy of the right lower extremity associated with low back disability, rated 10 percent disabling, and urticaria, swallowing difficulties due to myasthenia gravis, and constipation due to myasthenia gravis, all rated noncompensable.  
The Veteran's service-connected PTSD by itself meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), of a single service-connected disability ratable at 60 percent or more.

Although entitlement to TDIU could be granted on the basis of the collective impact of the Veteran's service-connected disabilities, the Board will instead grant solely on the basis of his PTSD impairments.  As will be discussed below, by granting TDIU in this manner the Board allows for potential entitlement to SMC benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Accordingly, the remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to his PTSD disability.

The Veteran has historically worked in maintenance, performing mechanic duties, and last worked in January 2006.  See November 2015 TDIU Application; May 2006 Social Security Administration (SSA) Disability Report.  The Veteran has a General Equivalency Diploma (GED).  See June 2015 VA Mental Health Examination Report.

During the March 2016 Board hearing, the Veteran testified that he has difficulty dealing with people, has trouble concentrating, has a quick temper, and had trouble performing his job duties due to loss of sleep.  Id., pp. 8-14.  The Veteran also reported that his PTSD disability led to verbal altercations at work.  Id., p. 13.  He testified that he was terminated from his last job because he created too many problems and other employees complained about him.  Id.  

VA examinations and treatment records note difficulty with anger and a temper, depression and anxiety, disturbances of motivation and mood, problems with irritability and concentration when working, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  See July 2010, June 2015, and January 2016 VA examinations.  Although a June 2015 VA examiner opined that the Veteran's PTSD would not cause unemployability, the VA examiner did not provide a rationale other than describing the Veteran's occupational impairment as moderate.  

In contrast, the February 2016 private psychologist opined that the Veteran's PTSD caused unemployability.  The psychologist noted the Veteran's angry outbursts, problems with concentration, difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances.  The psychologist also noted that the Veteran was terminated from his last job due to conflicts and inability to control his PTSD symptoms. 

In a February 2018 statement, a private vocational expert opined that the Veteran's PTSD symptoms alone would prevent the Veteran from working.  The vocational expert explained that the limitations of being unable to handle stress or work with supervisors would result in a lack of sustained employment.

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The Board must consider the functional limitations caused by the Veteran's service-connected disability and determine whether they prevent the Veteran from securing and maintaining substantially gainful employment.  Here, the Veteran's PTSD results in problems working with others, chronic sleep impairment, problems with concentration, and inability to handle or adapt to work stress.  The Veteran reported a temper at work, and verbal altercations as a result.  The Board has considered the statements from the private psychologist, the characterization of the individual symptoms noted by the VA examiners that are relevant to the Veteran's ability to meet the demands of a job, the opinion of the vocational expert, and the Veteran's testimony regarding his problems with work and being fired as a result of conflicts.  Viewing the evidence as a whole, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD prevents him from securing and maintaining gainful employment consistent with his educational background and employment history.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD disability renders him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU due to PTSD is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Entitlement to SMC

The Board notes that SMC is payable where a veteran has a single service-connected disability rated as 100 percent disabling and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 C.F.R. § 3.350(i)(1) (2017).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  The Court observed that the Secretary had an obligation to "maximize benefits."  Id.     

As discussed above, the Board has determined that a TDIU predicated on the Veteran's service-connected PTSD alone is warranted.  In addition, the Board observes the Veteran is service-connected for obstructive sleep apnea due to myasthenia gravis, rated 50 percent disabling, low back disability, rated 10 percent disabling, voiding dysfunction due to myasthenia gravis, rated 10 percent disabling, radiculopathy of the right lower extremity associated with low back disability, rated 10 percent disabling, and urticaria, swallowing difficulties due to myasthenia gravis, and constipation due to myasthenia gravis, all rated noncompensable.  These disabilities involve different bodily systems than the Veteran's PTSD disability, and they are, together, ratable at 60 percent or more.  See 38 C.F.R. § 4.25, (a)-(b), Table I (2017).  Accordingly, the Board finds the criteria for entitlement to SMC under 38 C.F.R. § 3.350(i)(1) have been met.




	(CONTINUED ON NEXT PAGE)
ORDER

The claim for an earlier effective date for service connection for PTSD is dismissed.

An initial rating of 70 percent and no higher, for PTSD is granted for the entire appeal period.

Entitlement to TDIU based on PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Special monthly compensation is granted under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1), subject to controlling regulations governing the payment of monetary awards.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


